USCA4 Appeal: 22-6500      Doc: 29         Filed: 09/27/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6500


        ROBERT WILLIAM WAZNEY,

                            Plaintiff - Appellant,

                     v.

        KEN NELSON, Warden, Individual and Official Capacities; RANDALL
        WILLIAMS, Regional Director, Individual and Official Capacities; ROSEANNE
        WILSON, Grievance Coordinator, Individual and Official Capacities; LEE
        MEDICAL DOCTOR, Individual and Official Capacities; MS. SINGLETARY, Lee
        Medical Nurse, Individual and Official Capacities; BRIAN STIRLING, Director,
        Individual and Official Capacities; LEFFORD FATE, Deputy Director Health
        Services, Individual and Official Capacities; MEDICAL DEPARTMENT LEE
        CORRECTIONAL,

                            Defendants - Appellees.


        Appeal from the United States District Court for the District of South Carolina, at
        Greenville. Joseph Dawson, III, District Judge. (6:20-cv-03366-JD)


        Submitted: September 22, 2022                               Decided: September 27, 2022


        Before WILKINSON, DIAZ, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Robert William Wazney, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6500      Doc: 29         Filed: 09/27/2022      Pg: 2 of 3




        PER CURIAM:

               Robert William Wazney appeals the district court’s order dismissing his 42 U.S.C.

        § 1983 civil rights action. The district court referred this case to a magistrate judge

        pursuant to 28 U.S.C. § 636(b)(1)(B). The magistrate judge recommended that Wazney’s

        motion for a third extension of time to file an amended complaint be denied and that the

        action be dismissed and advised Wazney that failure to file timely and specific objections

        to this recommendation would waive appellate review of a district court order based upon

        the recommendation.

               The timely filing of specific objections to a magistrate judge’s recommendation is

        necessary to preserve appellate review of the substance of that recommendation when the

        parties have been warned of the consequences of noncompliance. Martin v. Duffy,

        858 F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985);

        see also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Although Wazney received proper

        notice and filed timely objections to the magistrate judge’s recommendation, he has waived

        appellate review because the objections were not specific to the particularized legal

        recommendations made by the magistrate judge. See Martin, 858 F.3d at 245 (holding

        that, “to preserve for appeal an issue in a magistrate judge’s report, a party must object to

        the finding or recommendation on that issue with sufficient specificity so as reasonably to

        alert the district court of the true ground for the objection” (internal quotation marks

        omitted)). Accordingly, we affirm the judgment of the district court.




                                                     2
USCA4 Appeal: 22-6500      Doc: 29         Filed: 09/27/2022      Pg: 3 of 3



               We deny Wazney’s motion to appoint counsel and dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     3